      Case 19-42923-mxm7 Doc 16 Filed 10/16/19              Entered 10/16/19 12:01:28       Page 1 of 2




The following constitutes the ruling of the court and has the force and effect therein described.


Signed October 15, 2019
                                            ____________________________
                                            United States Bankruptcy Judge
_____________________________________________________________________


                           IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE NORTHERN DISTRICT OF TEXAS
                                     FORT WORTH DIVISION

        IN RE:                                      §                   CASE NO. 19-42923-mxm7
                                                    §
        MEGAN BLACK and                             §
        MICHAEL BLACK                               §
                                                    §
        DEBTORS.                                    §                   CHAPTER 7


         AGREED ORDER GRANTING MOTION FOR RELIEF FROM THE AUTOMATIC STAY
                    AND WAIVER OF 30 DAY HEARING REQUIREMENT

        On October 14, 2019, a Motion for Entry of Agreed Order Granting Relief from the Automatic Stay
  (the "Motion") regarding business assets of Nutrishop FTW LLC (the “Property”) was filed in the above-
  referenced case. The Court finds that the Motion was properly served pursuant to the Federal and Local
  Rules of Bankruptcy Procedure and that it contained the appropriate fourteen (14)-day negative language,
  pursuant to LBR 4001, which directed any party opposed to the granting of the relief sought by the Motion
  to file a written response within fourteen days or the Motion would be deemed by the Court to be
  unopposed. The Court finds that no objection or other written response to the Motion has been timely filed
  by any party. Due to the failure of any party to file a timely written response, the allegations contained in
  the Motion stand unopposed and, therefore, the Court finds that good cause exists for the entry of the
  following order:

        IT IS THEREFORE ORDERED that PeopleFund is granted leave from stay so as to authorize
  PeopleFund to immediately pursue its remedies under state law, including repossession and foreclosure of
  the Property and any proceeds acquired by its owners as a result of a sale or buyback of the Property.

       IT IS FURTHER ORDERED that, since the Motion was unopposed by any party, the (14)-day stay
  period otherwise imposed by Fed. R. Bankr. R. 4001 (3) shall not be applicable to this Order.
   Case 19-42923-mxm7 Doc 16 Filed 10/16/19    Entered 10/16/19 12:01:28   Page 2 of 2

ORDER SUBMITTED BY:                APPROVED AS TO
                                   FORM AND CONTENT:


/s/Ryan Dunn _                     /s/Alice Bower
Ryan Dunn                          Alice Bower
DUNN PLLC                          Law Office of Alice Bower
State Bar No. 24056749             State Bar No. 15148500
405 Main Street, Suite 836         6421 Camp Bowie Blvd. Suite 300
Houston, Texas 77002               Fort Worth, TX 76116
ryan@dunnpllc.com                  alice@alicebower.com
ATTORNEY FOR CREDITOR              ATTORNEY FOR DEBTORS




                                         ***
